       Case 2:21-cv-01144-CJB-DPC Document 48 Filed 09/07/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA



    TEDDY BILLIOT, ET AL.                                            CIVIL ACTION


    VERSUS                                                           NO: 21-1144


    TERREBONNE PARISH SCHOOL                                         SECTION: “J”(2)
    BOARD, ET AL.


                                              ORDER

        Considering the foregoing Unopposed Motion to Continue Submission Date of

Motion to Dismiss (Rec. Doc. 44),

        IT IS HEREBY ORDERED that the motion is GRANTED.

        IT IS FURTHER ORDERED that the submission date for Defendants’

Motion to Dismiss (Rec. Doc. 37) is continued from September 8, 2021 at 9:30am to

September 22, 2021 at 9:30am. 1


        New Orleans, Louisiana, this 2nd day of September, 2021.




                                                       CARL J. BARBIER
                                                       UNITED STATES DISTRICT JUDGE




1 This motion will be heard without oral argument as Plaintiffs’ request was not in compliance with
local rules. If Plaintiff would like to submit a request for oral argument in compliance, the Court will
consider it.
